Citation Nr: 1747116	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a lung disorder, claimed as a result of asbestos exposure.

2. Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript is of record. 

In May 2015, the Board remanded these issues for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of his lung disorder.  That development having been addressed, the case has since returned to the Board.

The issue of service connection for bilateral hearing loss and tinnitus is no longer in appellate status, having been granted in an July 2015 decision, which assigned a non-compensable rating for bilateral hearing loss effective December 14, 2009 and a compensable rating of 10% for tinnitus effective December 14, 2009.  Because this decision represents a full grant of the benefit sought on appeal, this issue is no longer before the Board.  See Grantham v Brown 114 F 3d 1156 (Fed Cir 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning 'downstream issues such as the compensation level assigned for the disability and the effective date)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

At the outset, additional relevant evidence has been associated with the claims folder since the issuance of the most recent supplemental statement of the case in July 2015.  Therefore, a remand is required for the issuance of an additional statement of the case.

Additionally, there appear to be outstanding VA treatment reports.  In a July 2017 statement, the Veteran reported that he met with a pulmonologist at a VA facility in Portland, Oregon, in March 2017 on the same day that he had a pulmonary function test (PFT).  As these records are pertinent to the claim, efforts should be undertaken to obtain these them.  Moreover, as the case is being remanded, the Veteran should be given another opportunity to provide his treatment records from West Albany Family Medicine, including a 2004 x-ray study of his spine.  Finally, he should be scheduled for a VA examination of his spine with a medical opinion, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records dated since October 2016 and associate them with the claims file.  Special attention is directed to pulmonary-related treatment records, including a March 23, 2017 PFT and records of treatment with a pulmonologist, Dr. S, and his associate, Dr. C.  

2.  Make arrangements to obtain the Veteran's complete treatment records from West Albany Family Medicine, dating back to at least 2004, including the 2004 X-ray study of the spine, and earlier if possible.

3.  Next, schedule the Veteran for an appropriate VA examination to obtain an opinion as to the likelihood that any current low back disorder results from an in-service injury.  For the purpose of providing the opinion, the examiner should accept as true that the Veteran injured his back during service in 1977 when he fell down a ladder or a flight of stairs while hurrying to his station during a general quarters drill, as well as the Veteran's statement that he went to the ship's doctor and was told that he bruised his tail bone and it would be sore for a day or two.  

The claims file must be made available to the clinician for review, and the clinician must indicate in the report that the file has been reviewed.  The opinion must be supported by a complete explanation.

4. Finally, after completing any other necessary development, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



